DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claims 19 and 20 have been added. Claims 1, 4, 6, 7, and 13-15 have been amended. Claims 1, 4, 6, 7, and 13-15 have been amended to overcome the 35 U.S.C. 112(a) rejections, claims 3 and 14 have been amended to overcome the 35 U.S.C. 112(d) rejections set forth in the Non-Final Office Action, and claims 1, 13, and 15 have been amended to overcome the double patenting rejection mailed on 22 March 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including obtaining reference information. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the 2-ethylhexanoic acid of the user per unit period of time less than the lower limit of the normal range tends to increase, based on the biogas information acquired in a pregnancy period of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting information related to stress of the user to an information terminal, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputting information related to stress of the user to an information terminal does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted information related to  stress, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring, via a network, biogas information representing a concentration of 2-ethylheanoic acid of a user acquired by a sensor including a detector that detects the 2-ethylheanoic acid discharged from a skin surface of the user and obtaining reference information representing a lower limit of a normal range of the concentration of 2-ethylhexanoic acid per unit period of time. Acquiring bio information by a sensor including a detector is well-understood, routine and conventional activity for those in the field of medical diagnostics. The sensor is also a generic sensor/detector, which is commonly used in the field of medical diagnostics. There is no specificity to the sensor. Further, the obtaining reference information step is each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and obtaining activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 13 and 15.
Regarding claim 13, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited sensor is a generic sensor configured to perform pre-solutional data gathering activity, the information terminal is a generic device configured to perform outputting information, and the server device is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data analyzing and the display of data. The comparing and calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. In particular, claims 19 and 20 recite “recognizing, by the user or a counseling business operator, the stress from the outputted information in order to manage the stress to prevent postpartum depression.” This merely adds onto the abstract idea and does not tie the abstract idea into a practical application as this step does not describe how a change if effected. Fig. 8 of the current application shows different components of the detector. Examiner recommends to include the components seen in Fig. 8 and its corresponding sections and how these components are used to acquire the biogas information. As an alternative, Examiner also suggests to amend the independent claims to recite how the determination of the detector can affect or change the level of stress of the user.
Response to Arguments
Applicant argues that the amendments overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as the amending the independent claims to include a detector does not further specify the sensor. A detector/sensor are general computer components used to perform the pre-solutional activity of acquiring biogas information. A detector is also well-known in the art to measure or detect a chemical released from a user. Furthermore, in the interview held on 15 April 2022, Examiner has noted to include language from the specification to overcome the 35 U.S.C. 101 rejection. However, upon further consideration, it was found that the recognizing step is still considered a mental process, as it is not the processor or any computer component that performs this step. Rather, the user is the one who recognizes the stress from the outputted information in order to manage stress to prevent postpartum depression. The independent claims also merely recite acquiring data, obtaining reference information, and outputting information related to stressed based on a comparison of the acquired data to a lower limit. There is no practical application mentioned as the steps are not tied together. The Examiner has spoken to a TQAS who is an expert in 35 U.S.C. 101 rejections and has suggested to amend the claims to include the particular elements of the detector as seen in Fig. 8 of the current application and explain how the detector is a specific detector that is not well-known in the art. An alternative to amending the independent claims would be to recite how the determination of the detector can affect or change the level of stress of the user. For example, is there a form of therapy that is administered to the user once the information related to stress is outputted? How are the user’s stress levels managed once the detector determines the biogas information? How does the determination of the detector and the outputted information related to stress change the therapy? As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bui et al. (“Altered zinc metabolism contributes to the developmental toxicity of 2-ethylhexanoic acid, 2-ethylhexanol and valproic acid” – 1998) teaches measuring 2-ethylhexanoic acid (EHXA) and seeing its affects of zinc levels in the liver of a pregnant rat to determine if the zinc levels would lower, which would cause an increased risk for a complicated pregnancy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791